


Exhibit 10.24

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of February 6, 2014, made by HD SUPPLY
HOLDINGS, LLC, a Florida limited liability company and HD SUPPLY FACILITIES
MAINTENANCE, LTD., a Florida limited partnership (each, an “Additional
Pledgor”), in favor of WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral
agent (in such capacity, the “Note Collateral Agent”) for the Secured Parties
(as defined in the First Lien Collateral Agreement referred to below).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
the First Lien Collateral Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (“the “Company”), the
Subsidiary Guarantors from time to time party thereto, and Wilmington Trust,
National Association, as indenture trustee (in such capacity, and together with
any successors and assigns in such capacity, the “Trustee”) on behalf of the
Holders (as defined in the First Lien Indenture) and as Note Collateral Agent,
are parties to a First Lien Indenture, dated as of April 12, 2012 (as amended by
that First Supplemental Indenture, dated as of April 12, 2012, and as the same
may be further amended, amended and restated, waived, supplemented or otherwise,
modified from time to time, the “First Lien Indenture”);

 

WHEREAS, in connection with the First Lien Indenture, the Company and certain of
its Subsidiaries are, or are to become, parties to the First Lien Collateral
Agreement, dated as of April 12, 2012 (as amended, supplemented, waived or
otherwise modified from time to time, the “First Lien Collateral Agreement”), in
favor of the Note Collateral Agent, for the benefit of the Secured Parties;

 

WHEREAS, the First Lien Indenture requires each Additional Pledgor to become a
Pledgor under the First Lien Collateral Agreement with respect to Capital Stock
of certain new Subsidiaries of each Additional Pledgor; and

 

WHEREAS, each Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the First Lien
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             First Lien Collateral Agreement.  By executing and delivering
this Supplemental Agreement, each Additional Pledgor, as provided in subsection
9.15 of the First Lien Collateral Agreement, hereby becomes a Pledgor under the
First Lien Collateral Agreement with respect to the shares of Capital Stock of
the Subsidiary of each Additional Pledgor listed in Annex 1-A hereto, as a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedule 2 to the First Lien Collateral
Agreement, and such Schedule 2 is hereby amended and modified to include such
information.

 

2.             GOVERNING LAW.  THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Annex 3-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

HD SUPPLY HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name:

Ricardo Nunez

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

HD SUPPLY FACILITIES MAINTENANCE, LTD.

 

 

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name:

Ricardo Nunez

 

 

Title:

Vice President and Secretary

 

[Signature Page to Supplemental Agreement (First Lien Notes)]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

of the date hereof by:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Note Collateral Agent

 

 

By:

/s/ Lynn M. Steiner

 

 

Name:

Lynn M. Steiner

 

 

Title:

Vice President

 

 

[Signature Page to Supplemental Agreement (First Lien Notes)]

 

--------------------------------------------------------------------------------


 

Annex 1-A to

Supplemental Agreement

 

Supplement to
First Lien Collateral Agreement
Schedule 2

 

Pledged Stock

 

Pledgor

 

Issuer

 

Class of Stock
or Interests

 

Par
Value

 

Certificate
No(s).

 

Number of
Shares or
Interests
Pledged

 

% of All
Issued Capital
or Other
Equity Interests
of Issuer
Pledged

 

HD Supply Holdings, LLC

 

Creative Touch Interiors, Inc.

 

Common (voting shares)

 

No par

 

23

 

1000

 

100

%

HD Supply Facilities Maintenance, Ltd.

 

HD Supply FM Services, LLC

 

Units of membership interests

 

No par

 

N/A

 

100

 

100

%

 

1-A-1

--------------------------------------------------------------------------------
